Citation Nr: 0724531	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to initial evaluations in excess of 10 percent 
from February 28, 2002 to April 11, 2004, in excess of 30 
percent from June 1, 2004 to January 17, 2005, in excess of 
30 percent from March 1, 2005 to March 27, 2006, and an 
evaluation in excess of 30 percent from May 1, 2006 for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision, by which the RO granted 
service connection for an acquired psychiatric disorder to 
which it assigned a 10 percent evaluation.  Subsequently, the 
disability has been referred to as PTSD.

During the course of the appeal, the veteran was granted 
temporary total evaluations from April 12, 2004 to May 31, 
2004, from January 18, 2005 to February 28, 2005, and from 
March 28, 2006 to April 30, 2006.  Initially, the veteran was 
assigned a 10 percent disability evaluation from February 28, 
2002.  The RO granted an increased rating of 30 percent 
effective March 1, 2005, and the Board granted a 30 percent 
evaluation from June 1, 2004 to January 17, 2005 by June 2006 
decision.  

In a June 2006 decision, as mentioned above, the Board 
granted an increased rating of 30 percent June 1, 2004 to 
January 17, 2005.  The Board denied increased ratings for the 
rest of the periods in question.  The veteran appealed the 
case to the United States Court of Appeals for Veterans 
Claims (Court), and the Court remanded the case to the Board 
by December 2006 Order.  

In an April 2006 written statement, the veteran appears to 
have raised the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU).  As the 
issue of entitlement to a TDIU rating has not been 
procedurally developed, the Board is referring it to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran's global assessment of functioning (GAF) scores 
seem to be declining.  In August 2002, for example, a GAF 
score of 80 was assessed.  In February 2003, a GAF score of 
65 was assessed.  In May 2004, a GAF score of 55 was 
assigned.  A more recent GAF score in the 30's is contained 
in VA treatment records which were not before the Board at 
the time of its prior decision.  Because of the difference in 
GAF scores over time, as well as the indication of a possible 
increase in the severity of the Veteran's PTSD, the Board is 
of the opinion that a VA psychiatric examination is necessary 
in order to assess the current level of severity of the 
veteran's PTSD and for an opinion regarding a GAF score 
attributable solely to the veteran's PTSD.  The examiner 
should also opine regarding whether the veteran's PTSD would 
likely impede or hinder employment.  A full rationale for all 
opinions reached should be provided.

The RO should associate with the claims file all Detroit VA 
Medical Center (MC) records dated from April 29, 2005 to the 
present and from the North Chicago VAMC dated from April 29, 
2006.

Accordingly, the case is remanded to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
Detroit VAMC clinical records dated from 
April 29, 2005 and all North Chicago VAMC 
clinical records dated from April 29, 
2006.  

2.  Schedule a VA psychiatric examination 
to assess the current severity of the 
veteran's service-connected PTSD.  The 
examiner should assess the current level 
of severity of the veteran's PTSD and 
assign a current GAF score attributable 
solely to the veteran's PTSD.  The 
examiner should also opine regarding 
whether the veteran's PTSD would likely 
impede or hinder employment.  A full 
rationale for all opinions reached should 
be provided.

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



